DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Rachael Leventhal, on 4/28/2021.
The application has been amended as follows: 
Claim 53 (amended):  a display apparatus, comprising: 
a display panel configured to display an image having a first area, a second area, and a third area[[;]], comprising: 
a first partition between the display panel and the supporting member; 
a second partition between the first area and the third area; 
a third partition between the second area and the third area; and 
at least one bent portion on at least one side of the first partition;
a supporting member on a rear surface of the display panel; and 
at least one of a first sound-generating module and a second sound-generating module in a rear surface of the display panel, 
wherein the first sound-generating module is in each of the first area and the second area and the second sound-generating module is in the third area, and
wherein the first sound-generating module comprises: 
a first sound generator, 
a vibration member between the first sound generator and the supporting member, 
a vibration transfer member between the display panel and the first sound generator, and 
at least one vibration adjustment member between the vibration member and the supporting member, and 
wherein the second sound-generating module comprises: 
a second sound generator, 
a vibration member between the second sound generator and the supporting member, 
at least one vibration adjustment member between the vibration member and the supporting member, and 
at least one second vibration adjustment member between the display panel and the vibration [[ember]]member.
Claim 55 (canceled).
Claim 57 (canceled).



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 53, the closest prior art of record, Sakamoto (US Pub. 20090097692) discloses a display apparatus, comprising: a display panel configured to display an image having a first area, a second area, and a third area; a supporting member on a rear surface of the display panel; and at least one of a first sound-generating module and a second sound-generating module in a rear surface of the display panel, wherein the first sound-generating module comprises: a first sound generator, a vibration member between the first sound generator and the supporting member, a vibration transfer member between the display panel and the first sound generator, and at least one vibration adjustment member between the vibration member and the supporting member, and wherein the second sound-generating module comprises: a second sound generator, a vibration member between the second sound generator and the supporting member, at least one vibration adjustment member between the vibration member and the supporting member, and at least one second vibration adjustment member between the display panel and the vibration member.  
However, Sakamoto fails to teach the combination of a display apparatus, comprising: a display panel configured to display an image having a first area, a second area, and a third area, comprising: a first partition between the display panel and the supporting member; a second partition between the first area and the third area; a third partition between the second area and the third area; and at least one bent portion on at least one side of the first partition; a supporting member on a rear surface of the display panel; and at least one of a first sound-generating module and a second sound-generating module in a rear surface of the display panel, wherein the first sound-generating module is in each of the first area and the second area and the second sound-generating module is in the third area, and wherein the first sound-generating module comprises: a first sound generator, a vibration member between the first sound generator and the supporting member, a vibration transfer member between the display panel and the first sound generator, and at least one vibration adjustment member between the vibration member and the supporting member, and wherein the second sound-generating module comprises: a second sound generator, a vibration member between the second sound generator and the supporting member, at least one vibration adjustment member between the vibration member and the supporting member, and at least one second vibration adjustment member between the display panel and the vibration member.  The distinct features, as disclosed in independent claim 53, render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654